UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6313



SIDNEY N. HOFFMAN,

                                                Plaintiff - Appellant,

          versus


BRIAN WEIR, Officer, Gaston County Sheriff
Detention Office; R. COBB, Sergeant, Gaston
County Jail; RHONDA NEESE, R.N., Gaston County
Jail-Medical;   L.    MARSH,   Gaston   County
Jail-Medical; MECKLENBURG COUNTY SHERIFF'S
DETENTION OFFICE,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-04-497)


Submitted:   August 18, 2005                 Decided:   August 24, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sidney N. Hoffman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Sidney N. Hoffman appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                  We have

reviewed the record and find no reversible error.               Accordingly, we

affirm    for    the     reasons   stated     by   the   district   court.      See

Hoffman v. Weir, No. CA-04-497 (W.D.N.C. Filed Feb. 2, 2005 &

entered Feb. 3, 2005).          We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented     in   the

materials       before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 2 -